Exhibit 10.7

 


COLLATERAL ACCOUNT NOTIFICATION AND ACKNOWLEDGMENT

(THIRD PARTY)

 

 

Date:  June   , 2003

 

Banc of America Securities LLC

Address:               

 

 

Ladies and Gentlemen:

 

This is to notify you that SuperGen, Inc., a Delaware corporation (“Pledgor”)
has granted to the pledgees listed on the signature page hereto (each a
“Pledgee” and collectively, the “Pledgees”) a security interest in account
number                                     (the “Collateral Account”) held by
Banc of America Securities LLC (the “Securities Intermediary”) together with all
financial assets, investment property, securities, cash and other property now
or hereafter held therein, and the proceeds thereof, including, without
limitation, dividends payable in cash or stock and shares or other proceeds of
conversions or splits of any securities in the Collateral Account (collectively,
the “Collateral”).  Pledgor, Pledgees and the Securities Intermediary agree that
the Collateral Account is a “securities account” within the meaning of Article 8
of the Uniform Commercial Code of the State of New York (the “UCC”) and that all
Collateral held in the Collateral Account will be treated as financial assets
under the UCC.

 

In connection therewith, the parties hereto agree (which agreement by the
Pledgor will be construed as instructions to the Securities Intermediary):

 

1.                                       The Securities Intermediary is
instructed to register the pledge on its books. The Securities Intermediary
shall hold all certificated securities that comprise all or part of the
Collateral with proper endorsements to the Securities Intermediary or in blank,
or will deliver possession of such certificated securities to Pledgees.

 

2.                                       The Securities Intermediary is
instructed to deliver to Pledgees copies of monthly statements on the Collateral
Accounts.

 

3.                                       Each Collateral Account will be styled:
“Smithfield Pledgee Group Collateral Account for SuperGen, Inc.”.

 

4.                                       All dividends, interest, gains and
other profits with respect to the Collateral Account will be reported in the
name and tax identification number of the Pledgor.

 

5.                                       The Securities Intermediary may not,
without the prior written consent of Pledgees, sell, transfer, deliver, release
or otherwise dispose of the Collateral or any interest therein unless the
proceeds thereof are held or reinvested in the Collateral Account as part of the
Collateral.  Except for such limitation and unless and until Pledgees entitled
to a majority of the Collateral (“Required Pledgees”) provide the Securities
Intermediary with written instructions to the contrary (which instruction shall
be deemed to have been given by Pledgees on the date that a fully executed
counterpart of this Agreement is delivered to Securities Intermediary if the box
set forth below is checked), the Securities Intermediary

 

--------------------------------------------------------------------------------


 

may comply with any other orders or instructions from Pledgor concerning the
Collateral Account.

 

ý  The Securities Intermediary may not, without prior written consent of
Required Pledgees, accept instructions from anyone other than Required Pledgees
with respect to the sale, transfer, delivery, release or other disposition of
the Collateral.

 

6.                                       The Securities Intermediary agrees to
comply with any order or instruction from Required Pledgees concerning the
Collateral Account, including an order or instruction directing sale, transfer
or redemption of all or part of the Collateral and the remittance of the
proceeds thereof, if any, to Pledgees, without further consent by Pledgor. 
Securities Intermediary shall have no responsibility or liability to Pledgor for
complying with any order or instruction, whether oral or written, concerning the
Collateral Account originated by Pledgees and shall have no responsibility to
investigate the appropriateness of any such order or instruction, even if
Pledgor notifies Securities Intermediary that Pledgees are not legally entitled
to originate any such order or instruction.  The Securities Intermediary shall
have no responsibility or liability to Pledgees for complying with any order or
instruction, whether oral or written, concerning the Collateral Account
originated by Pledgor except to the extent such compliance would cause the
Securities Intermediary to violate (i) paragraph 5 hereof or (ii) written orders
or instructions previously received from Pledgee, but only to the extent
Securities Intermediary has had reasonable opportunity to act thereon.  The
Securities Intermediary shall be able to rely upon any notice or order that it
reasonably believes to be genuine.  The Securities Intermediary shall have no
responsibility or liability to Pledgees with respect to the value of the
Collateral Account or any of the Collateral.  This Agreement does not create any
obligation or duty on the part of the Securities Intermediary other than those
expressly set forth herein.

 

7.                                       The Securities Intermediary shall not
be liable for any loss or damage with respect to any matter that may arise out
of or in connection with this Agreement or any action taken or not taken
pursuant hereto, except to the extent caused by the Securities Intermediary’s
gross negligence or willful misconduct. Without limiting the foregoing, in no
event shall the Securities Intermediary be responsible for indirect or
consequential damages, regardless of any notice, or any loss or damage caused,
directly or indirectly, by conditions beyond its control.  Pledgor agrees to
indemnify and hold the Securities Intermediary, its directors, officers,
employees and agents harmless from and against any and all claims, causes of
action, liabilities, lawsuits, demands and/or damages, including, without
limitation, any and all costs, including court costs and reasonable attorneys’
fees, that may arise out of or in connection with this Agreement or any action
taken or not taken pursuant hereto, except to the extent caused by the
Securities Intermediary’s gross negligence or willful misconduct.  Pledgees
agree to indemnify and hold the Securities Intermediary, its directors,
officers, employees and agents harmless from and against any and all claims,
causes of action, liabilities, lawsuits, demands and/or damages, including,
without limitation, any and all costs, including court costs and reasonable
attorneys’ fees, that may arise or result from the Securities Intermediary
complying with the instructions

 

2

--------------------------------------------------------------------------------


 

and orders of Pledgees given in connection with Pledgees’ exercise of its
control over and secured rights in the Collateral Account, except to the extent
caused by the Securities Intermediary’s gross negligence or willful misconduct. 
The indemnities of Pledgor and Pledgees set forth in this Section 7 shall
survive the termination of this Agreement.

 

8.                                       The Securities Intermediary is
instructed that the Collateral Account is to remain a “cash account” within the
meaning of Regulation T issued by the Board of Governors of the Federal Reserve
System.  The Securities Intermediary represents that it has not received notice
regarding any lien, encumbrance or other claim to the Collateral or the
Collateral Account from any other person and has not entered into an agreement
with any third party to act on such third party’s instructions without further
consent of the Pledgor.  The Securities Intermediary further agrees not to enter
into any such agreement with any third party.

 

9.                                       The Securities Intermediary
subordinates to the lien and security interest of Pledgees any right of setoff,
encumbrance, security interest or other claim that it may have against the
Collateral.

 

10.                                 To the extent a conflict exists between the
terms of this Agreement and any account agreement between Pledgor and the
Securities Intermediary, the terms of this Agreement will control, provided that
this Agreement shall not alter or affect any mandatory arbitration provision
currently in effect between the Securities Intermediary and Pledgor.

 

11.                                 The terms of this Agreement will in no way
be modified except by a writing signed by Pledgor, the Securities Intermediary,
and Required Pledgees.

 

12.                                 The Securities Intermediary reserves the
right, unilaterally, to terminate this Agreement, such termination to be
effective thirty (30) days after written notice thereof is given to Pledgor and
Pledgees.  At the end of such thirty (30) day period, the Securities
Intermediary will deliver all assets held in the Collateral Account to Pledgees
unless Pledgees and Pledgor deliver joint instruction to the Securities
Intermediary during such thirty (30) day period to deliver or transfer the
assets held in the Collateral Account to another party or securities
intermediary.  Nothing set forth in this provision shall be deemed to limit the
rights of Pledgees to issue orders or instructions to the Securities
Intermediary pursuant to paragraph 6 hereof.  Termination shall not affect any
of the rights and liabilities of the parties hereto incurred before the date of
termination.

 

13.                                 This Agreement and the instructions and
orders required or permitted to be executed and delivered hereunder set forth
the entire agreement of the parties with respect to the subject matter hereof,
and, subject to paragraph 10 above, supersede any prior agreement and
contemporaneous oral agreements of the parties concerning its subject matter.

 

14.                                 Except as otherwise expressly provided
herein, any notice, order, instruction, request or other communication required
or permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by facsimile or
other electronic means and electronic confirmation of error free receipt is

 

3

--------------------------------------------------------------------------------


 

received or upon receipt of notice sent by certified or registered United States
mail, return receipt requested, postage prepaid, addressed to the party at the
address set forth below.

 

15.                                 If any party to this Agreement is not a
natural person, the person executing this Agreement on behalf of such party
hereby represents that he or she has the proper authority to execute this
Agreement on behalf of such party.

 

16.                                 The construction and effect of every
provision of this Agreement, the rights of the parties hereunder and any
questions arising out of the Agreement, shall be governed by the statutory and
common law of the State of New York without reference to the conflict of law
provisions thereof.

 

*     *     *     *     *     *     *     *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor and the Pledgees have agreed to the terms of
this Agreement as of the date indicated above.

 

PLEDGOR:

PLEDGEE:

 

 

SUPERGEN, INC.

SMITHFIELD FIDUCIARY LLC

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:  Adam J. Chill

Title:

 

 

Title:  Authorized Signatory

Telephone No.:

 

 

Telephone No.:  (212) 287-4720

Address:

Address: 

c/o Highbridge Capital Management, LLC

4140 Dublin Boulevard

9 West 57th Street, 27th Floor

Suite 200

New York, New York 10019

Dublin, California 94568

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

PLEDGEE:

PLEDGEE:

 

 

OMICRON MASTER TRUST

MAINFIELD ENTERPRISES INC.

 

 

By:  Omicron Capital L.P., as investment advisor

By:

 

 

By:  Omicron Capital Inc., its general partner

 

 

 

 

Name:  Avi Vigder

 

 

By:

 

 

Title:  Director

Name:  Olivier Morali

Telephone No.:  (212) 651-9005

Title:  President

Address:  c/o Cavallo Capital Group

Telephone No.:  (212) 803-5262

660 Madison Avenue, 18th Floor

Address:  c/o Omicron Capital L.P.

New York, New York  10021

810 Seventh Avenue, 39th Floor

 

New York, New York  10019

Date:

 

 

 

 

Date:

 

 

 

 

5

--------------------------------------------------------------------------------


 

CRANSHIRE CAPITAL L.P.

OTAPE LLC

 

 

By:

 

 

By:

 

 

Name:  Mitchell P. Kopin

Name:  Richard Cayne

Title: 

President – Downsview Capital, Inc.,

Title:  General Counsel

 

the General Partner

 

Telephone No.:  (847)  562-9030

Telephone No.:  (914) 694-5857

Address: c/o Downsview Capital, Inc.

Address:  c/o OTA LLC

666 Dundee Road, Suite 1901

1 Manhattanville Road

Northbrook, Illinois  60062

Purchase, New York  10577

 

 

Date:

 

 

Date:

 

 

 

Acknowledged and Agreed to:

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

6

--------------------------------------------------------------------------------